Case: 20-11264         Document: 00516586726             Page: 1      Date Filed: 12/21/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                                   United States Court of Appeals
                                                                                            Fifth Circuit

                                                                                          FILED
                                                                                  December 21, 2022
                                         No. 20-11264                                   Lyle W. Cayce
                                                                                             Clerk

   United States of America,

                                                                      Plaintiff—Appellee,

                                             versus

   Henry Joseph Stevens,

                                                                  Defendant—Appellant.


                      Appeal from the United States District Court
                          for the Northern District of Texas
                                USDC No. 7:20-CR-24-1


   Before Jones, Smith, and Graves, Circuit Judges.
   Per Curiam:*
          Henry Joseph Stevens appeals the 15-year sentence he received after
   pleading guilty to one count of possession of a firearm by a convicted felon,
   in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). 1 Stevens argues that the
   district court plainly erred by concluding that his prior convictions qualified


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
          1
              Section 924(a)(2) has since been amended and recodified at § 924(a)(8).
Case: 20-11264      Document: 00516586726            Page: 2    Date Filed: 12/21/2022




                                      No. 20-11264


   him for an enhanced sentence under the Armed Career Criminal Act
   (ACCA), 18 U.S.C. § 924(e). We affirm.
          For the first time on appeal, Stevens argues that he should not have
   received the enhanced sentence because the Government failed to show that
   he had three qualifying prior convictions. We review this unpreserved
   argument under the plain-error standard. See Puckett v. United States,
   556 U.S. 129, 135, 129 S. Ct. 1423, 1429 (2009). If Stevens shows an error
   that is clear or obvious and affects his substantial rights, then this court may
   exercise its discretion to correct the error, but only if it “seriously affects the
   fairness, integrity, or public reputation of judicial proceedings.” Id. (internal
   quotation and brackets omitted). The “burden of establishing entitlement to
   relief for plain error” is on the party claiming it. United States v. Dominguez
   Benitez, 542 U.S. 74, 82, 124 S. Ct. 2333, 2340 (2004).
          The ACCA’s enhanced penalties apply to a defendant who has three
   previous convictions “for a violent felony or a serious drug offense, or both,
   committed on occasions different from one another.” 18 U.S.C. § 924(e)(1).
   In Wooden v. United States, the Supreme Court stated that offenses
   “committed close in time, in an uninterrupted course of conduct, will often
   count as part of one occasion; not so for offenses separated by substantial
   gaps in time or significant intervening events.” 142 S. Ct. 1063, 1071 (2022).
   The Court endorsed a multi-factor inquiry over the timing-focused approach
   formerly applied by some lower courts, including the Fifth Circuit. Id. at
   1068 (citing United States v. Fuller, 453 F.3d 274, 278–79 (5th Cir. 2006)).
   Still, the Court recognized that offenses committed “a day or more apart, or
   at a significant distance” are rightly treated “as occurring on separate
   occasions.” Id. at 1071 (internal quotation omitted). When making this




                                           2
Case: 20-11264           Document: 00516586726              Page: 3      Date Filed: 12/21/2022




                                            No. 20-11264


   determination, a court may examine only “Shepard 2-approved” material,
   comprising “the statutory definition, charging document, written plea
   agreement, transcript of plea colloquy, and any explicit factual finding by the
   trial judge to which the defendant assented.” Fuller, 453 F.3d at 279 (internal
   quotation omitted), abrogated on other grounds by Wooden, 142 S. Ct. at 1068
   n.1.
           In Stevens’s presentence report (PSR), the probation officer applied
   the ACCA’s enhanced penalties due to Stevens’s three prior Texas
   convictions for aggravated robbery with a deadly weapon, which occurred on
   February 18, 2009; March 10, 2009; and March 11, 2009. The PSR included
   Shepard-approved documents supporting the convictions. Stevens argues
   that in light of Wooden, the government failed to carry its burden of
   establishing that the March 10 and March 11 robberies occurred on separate
   occasions because they could have occurred only minutes apart on either side
   of midnight. 3
           But we need not decide whether the district court erred, much less
   clearly or obviously erred, because Stevens has not shown that any alleged
   error affected his substantial rights. To satisfy the “substantial-rights”
   prong, Stevens must demonstrate “a reasonable probability that, but for the
   district court’s [error], he would have received a lesser sentence.” United
   States v. Martinez-Rodriguez, 821 F.3d 659, 663–64 (5th Cir. 2016) (internal
   quotation omitted). Here, Shepard-approved documents show that Stevens
   also had a 1995 California felony conviction for inflicting corporal injury on a


           2
               Shepard v. United States, 544 U.S. 13, 125 S. Ct. 1254 (2005).
           3
            Stevens briefly posits that his February 18th and March 10th robberies may have
   been part of a common occasion, as they were both of the same victim and in the same
   county. But even under Wooden, the lengthy gap between those offenses shows that they
   occurred on separate occasions. See Wooden, 142 S. Ct. at 1071.




                                                  3
Case: 20-11264         Document: 00516586726              Page: 4       Date Filed: 12/21/2022




                                          No. 20-11264


   spouse, which qualifies for ACCA enhancement purposes. See United States
   v. Cruz-Rodriguez, 625 F.3d 274, 276 (5th Cir. 2010); see also United States v.
   Moore, 635 F.3d 774, 776 (5th Cir. 2011). Thus, even if the two March 2009
   robberies constitute only one qualifying conviction under the ACCA, the
   February 2009 robbery and the California conviction make up the other two
   needed to justify the 15-year sentence. Accordingly, Stevens has not shown
   reversible plain error. 4
           For the foregoing reasons, the district court’s judgment is
   AFFIRMED.




           4
              Stevens also contends that the district court committed reversible plain error by
   finding that his prior aggravated robbery convictions qualified as violent felonies under the
   ACCA because the Texas offense of aggravated robbery may be committed by recklessly
   inflicting injury. The supporting documents show that his prior aggravated robbery
   convictions qualified as violent felonies. See United States v. Garrett, 24 F.4th 485, 489,
   491 (5th Cir. 2022). He correctly concedes that this argument is foreclosed by Garrett, and
   he raises it solely to preserve it for potential further review.




                                                4